Exhibit 10(a)

LOGO [g175263g49m80.jpg]

CONFIDENTIAL

August 20, 2009

Deborah W. Meyer

(Address on file)

Dear Deborah:

I am pleased to offer you the position of SVP Chief Marketing Officer with Pulte
Homes reporting to Richard Dugas, Chairman, President & CEO.

Your starting salary will be $400,000 per year.

As the Chief Marketing Officer, you will be eligible for incentives under the
Senior Management Incentive Plan (SMIP), which was adopted in 2008 and consists
of both an Annual Incentive Program (“AIP”) and Long-Term Incentive Program
(“LTIP”). Details regarding plan terms and performance measures under both the
AIP and the LTIP will be provided to you within the first few weeks of your hire
date.

Under the AIP, your target will be set at $320,000 (80% of your base salary for
2009). The award opportunity is based on the achievement of Company financial
goals as approved by the Compensation Committee of the Board of Directors.
Because your start date is after January 31, your payout will be prorated based
on the number of months employed in 2009.

Under the LTIP, your target will be set at $240,000 (60% of your base salary for
2009) for the 2010-2012 Cycle or $80,000 per year. The LTIP award is based on
both the achievement of pre-established annual Company Financial and Individual
goals as approved by the Compensation Committee, which is paid at the end of the
three year cycle. Participation in this plan will commence on 01/01/2010.

You will also be eligible for a 2009 annual equity grant consisting of Company
Stock Options and/or Restricted Shares, which will be awarded in February 2010
as approved by the Compensation Committee of the Board of Directors. The number
of shares and mix of you equity you receive is determined by Senior Leadership
with direction and feedback from the Compensation Committee’s outside
compensation consultant from Pearl Meyer & Company. This award value is
estimated to be approximately $300,000-$350,000, consistent with our most recent
annual award grant to other Senior and Corporate Executives. The stock option
exercise price and grant value is based on the average of the high and low PHM
stock price on the date of grant. Stock options generally vest over a four year
period (50% vest two years from the grant date, 25% vest three years from the
grant date and the remaining 25% vest four years from grant date). Restricted
shares generally vest 100% three years after the date of grant.

We will also provide a Sign-On Stock Option Grant of 50,000 stock options, which
will be granted and approved during the Compensation Committee meeting held on
September 9, 2009. These stock options will vest over a four year period (50%
vest two years from the grant date, 25% vest three years from the grant date and
the remaining 25% vest four years from grant date). You will be provided with a
grant acceptance agreement shortly after the award is made. In addition, the
Company will provide you with a sign on bonus of $10,000 to cover transition
related expenses.

All company benefit programs, including medical, dental, life and disability
insurance, are available to you for your participation on the first day of the
month following 60 days of employment. As a Senior Executive, you will be



--------------------------------------------------------------------------------

eligible for the Tax & Financial Planning Assistance program, which reimburses
you for any tax and financial counseling up to $7,500 annually (grossed-up to
cover any tax liabilities). You will also be eligible for the Executive Health
Examination Program, which reimburses you up to $4,000 annually for routine
medical examinations, blood tests, X-rays and other related diagnostic programs.

In the event that your reporting relationship changes and you no longer report
to the CEO or your employment is terminated by the company without cause during
your first three years of employment with the Company, you will receive the
following severance benefits; 12 months of salary continuation, Cobra benefits
paid by the Company for 12 months, a prorated AIP bonus for the year of
termination, any earned amounts and prorated payouts for the current performance
cycles of the LTIP program, and the prorated value in cash of restricted stock
awards and in the money stock options on the date of termination. Severance
benefits will be provided in compliance with section 409a of the tax code.

We anticipate that your start date will be September 1, 2009. On your first day,
please plan to meet with Jamie Bieth at 9:00 a.m. to complete your new hire
paperwork. Please bring with you identification to demonstrate your eligibility
to work in the United States an noted on the attached Form I-9, List of
Acceptable Documents. (Note: This offer in its entirety is contingent upon the
successful completion of a reference/ background check.)

Deborah, welcome to the Pulte team!

Sincerely,

 

/s/ Jim Ellinghausen

Jim Ellinghausen EVP Human Resources

 

copy:    Richard Dugas    Payroll Department

By my signature, I agree to the terms of this agreement as outlined above and
with the understanding that Pulte Homes, Inc. is an “at-will employer.”

 

/s/ Deborah Meyer

          8/21/09                

Deborah Meyer

      Date